DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/21 has been entered.
Response to Amendment
As to the amended claims filed 2/16/21, the previous 112b rejections are withdrawn. However, based on the claim amendments, new rejections are entered.
Based on the claim amendments and remarks filed on 2/16/21, the previous prior art rejection is withdrawn, and a new prior art rejection has been provided.
Claim Status
Claims 1, 3-4, 6-7, 11-22, 24, and 131-134 are pending with claims 1, 3-4, 6-7, 11-13, and 131-134 being examined and claims 14-22 and 24 deemed withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1, 3-4, 6-7, 11-13, and 131-134 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite that the bottom wall has a conductive material affixed to an outer surface of the electrically nonconductive portion of the bottom wall (lines 3-4) and also that the first or second sidewall has an electrically conductive material affixed to an outer surface of an electrically nonconductive portion of the first or second sidewall (lines 13-14, 16-17).  Support for the newly added limitation of the instant claims was not found by the examiner in the original disclosure.   The specification does not describe or cover all materials for serving as electrical conductors where the electrically conductive portion is coating a non-conductive portion.  Specifically, claims 1 and 3-4 encompass an electrically non-conductive material/portion that is then covered in electrically conductive plastic.  However, the specification ([89-90] of the instant specification) only supports a metal as being affixed to a non-conductive material, and specifically states that when the conductive material is a conductive plastic that the entire portion is fabricated from conductive plastic (meaning that the conducive plastic is not then affixed to a non-conducive material).  Therefore, there is no support for plastic/non conductive materials affixed to conductive plastics since the entire holder is made from the conductive plastic.  Additionally, for claim 1, the specification describes instances where the bottom surface and top surface have been metalized ([88, 89] of instant specification and figure 4), but do not discuss instances where the electrically conductive 
Claims 3-4, 6-7, 11-13, and 131-134 are rejected based on further claim dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7, 11-13, and 131-134 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear if “an electrically conductive material” in lines 3-4 is the same as “an electrically conductive material” as in line 14. Is the material the same, or not?  Additionally, it is unclear if “an electrically nonconductive portion” of line 3 is the same as “an electrically nonconductive portion” of line 16.  Is the electrically nonconductive portion the same material, or different materials? The examiner believes that the electrically conductive materials are the same, and the examiner believes that the nonconductive portions are the same and contiguous materials.
Claims 3-4, 6-7, 11-13, and 131-134 are rejected based on further claim dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 12, 13, 131, 132 are rejected under 35 U.S.C. 103 as being unpatentable over Wiggli et al (US 20150292933; hereinafter “Wiggli”; already of record) in view of Rousseau et al (US 20100034700; hereinafter “Rousseau”).
As to claim 1, Wiggli teaches a holder for supporting one or more containers of fluid (Wiggli; Figs 1, 3, 4a-4c), the holder comprising: 
a bottom wall comprising an electrically nonconductive portion and an electrically conductive material (i) affixed to an outer surface of the electrically nonconductive portion (Wiggli teaches electrically conductive 103.4 carrier base which is attached to the outer surface of the non-conductive holder surface 103.1/103.3; [143, 193, 194] Fig. 4b), (ii) forming an outer surface of the bottom wall, and (iii) for connection to an electrical ground or voltage source (Wiggli teaches 103.4 as the bottom outer surface for connecting to ground; Fig. 4B, [194]); 
a top surface defining one or more openings (Wiggli teaches the top surface of 103 with openings; Figs. 4); 
one or more receptacles, wherein each receptacle of the one or more receptacles extends from an opening of the one or more openings towards the bottom wall, and wherein each receptacle is configured to receive at least one container of the one or more containers (Wiggli teaches the receptacles as the regions of the holder between the top surface and the bottom to receive the containers; Figs. 4); and 
first and second side walls, wherein the one or more receptacles are between the first and second side walls (Wiggli teaches the receptacles between sidewalls; Figs. 4), where the first and second sidewalls are formed of an electrically nonconductive portion of the at least one of the first and second side walls (Wiggli teaches that the sidewalls of carrier 103.1/103.3 are non-conductive; [143, 193, 194]).  
Note:
Wiggli does not specifically teach wherein at least one of the first and second side walls comprises an electrically conductive material (i) forming an outer surface of the at least one of the first and second side walls (ii) contiguous with the electrically conductive material of the bottom wall, (iii) affixed to an outer surface of an electrically nonconductive portion of the at least one of the first and second side walls, and (iv) for connection to the electrical ground or voltage source. However, Rousseau teaches the analogous art of a holder with at least one of the first and second side walls comprises an electrically conductive material (i) forming an outer surface of the at least one of the first and second side walls (ii) contiguous with the electrically conductive material of the bottom wall, (iii) affixed to an outer surface of an electrically nonconductive portion of the at least one of the first and second side walls, and (iv) for connection to the electrical ground or voltage source (Rousseau teaches side walls 21 and 14 as an outer surface, where the side walls are contiguous with the bottom wall, the bottom wall and side walls both being electrically conductive; [26, 68, 71] Figs. 2-4.  Rousseau teaches that the electrically conductive sidewalls 21/14 of the carrier are affixed to the plastic portions of the receptacles; Fig. 3-4 [29, 52, 71]). It would have been obvious to one of ordinary skill in the art to have affixed to the non-conductive sidewalls of the holder of Wiggli an electrically conductive material on the side walls that was contiguous with the bottom wall as in Rousseau because Rousseau teaches that it is known to use electrically conductive sidewalls in order to enable conductivity detection of the fluid level (Rousseau; [71]), and also because Rousseau teaches that side walls help to prevent movement of containers (Rousseau; [68]), and also that the sidewalls contain the containers (Rousseau; [26, 58]).  Alternatively, it would have been obvious to one of ordinary skill in the art to have modified the non-conductive side walls and the electrically conductive material on the outer surface of the bottom wall of Wiggli such that the electrically conductive material also extended over the sidewalls as in Rousseau because Rousseau teaches that it is known to use electrically conductive sidewalls in order to enable conductivity detection of the fluid level (Rousseau; [71]), and also because Rousseau teaches 
As to claim 4, modified Wiggli teaches the holder of claim 1, wherein the electrically nonconductive portion of the bottom wall and the electrically nonconductive portion of the at least one of the first and second side walls each comprise an electrically non-conductive plastic (Wiggli teaches the bottom and sidewall being made from non-conductive plastic; [143]).  
As to claim 12, modified Wiggli teaches the holder of claim 1, wherein the one or more receptacles include multiple receptacles (Wiggli; Figs. 4).  
As to claim 13, modified Wiggli teaches the holder of claim 1, wherein the electrically nonconductive portion of the bottom wall includes an inner surface (Wiggli teaches the inner surface of the bottom wall of 103.1, which is nonconductive; see claim 1 above), and each receptacle of the one or more receptacles extends from one of the one or more openings on the top surface to the inner surface of the bottom wall opposite the outer surface (Wiggli; Fig. 4 and see claim 1 above). 
As to claim 131, modified Wiggli teaches the holder of claim 1, wherein the electrically conductive material of the at least one of the first and second side walls covers a vertical height of the electrically nonconductive portion of the at least one of the first and second side walls (The modification of the sidewalls of Wiggli to further include conductive material as in Rousseau has already been discussed in claim 1 above. Rousseau teaches the conductive material of side wall 14 covering substantially the entirety of the walls of the receptacles, and also conductive material of side wall 21 covering very little of the walls of the receptacle; Figs. 2-4).
Modified Wiggli does not specifically teach that the electrically conductive material covers about 20% to about 30% of a vertical height of the electrically nonconductive portion.  However, it would have been obvious to have adjusted the height of the electrically conductive material relative to the nonconductive portion such that the electrically conductive material 
As to claim 132, modified Wiggli teaches the holder of claim 1, wherein the electrically conductive material of the at least one of the first and second side walls covers substantially the entirety of the electrically nonconductive portion of the at least one of the first and second side walls (The modification of the sidewalls of Wiggli to further include conductive material as in Rousseau has already been discussed in claim 1 above.  Rousseau teaches the conductive material of side wall 14 covering substantially the entirety of the walls of the receptacles; Figs. 2-4).
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wiggli in view of Rousseau and in view of Wilson et al (US 20130130369; hereinafter “Wilson”; already of record).
As to claim 3, modified Wiggli teaches the holder of claim 1, with the electrically conductive outer material of the bottom wall (Wiggli; see claim 1 above, [194]) and the 
Modified Wiggli does not specifically teach the electrically conductive material is plastic. However, Wilson teaches the analogous art of laboratory consumables which are made with electrically conductive polymer plastics (Wilson; [445, 565]). It would have been obvious to one of ordinary skill in the art to have modified the electrically conductive material of the bottom and side walls of modified Wiggli to be a conductive plastic as in Wilson because Wilson teaches that it is well known to use conductive polymer blends to form a conductive material and also because Wilson teaches that using polymer with conductive material provides a conductive material when needed and also provides antistatic properties (Wilson; [445, 565]).
As to claim 11, modified Wiggli teaches the holder of claim 1, with the upper and side regions of the holder being non-conductive (see claim 1 above).
Modified Wiggli does not specifically teach an RFID tag affixed to a non-conductive surface of the holder. However, Wilson teaches the analogous art of laboratory consumables with RFID tags affixed to the outer surface of the holder (Wilson teaches that racks include RFID tags on the outer surface [319, 421, 458, 307, 444]). It would have been obvious to one of ordinary skill in the art to have modified the outer surface of the non-conductive holder of modified Wiggli to include an RFID tag as in Wilson because Wilson teaches that RFID tags are commonly affixed to the surface of laboratory holders in order to provide tracking and to transfer information about the contents of the holder (Wilson; [319, 421, 458]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wiggli in view of Rousseau an in view of Motadel et al (US 20160001292; hereinafter “Motadel”; already of record).
As to claim 6, modified Wiggli teaches the holder of claim 1, with the electrically conductive material is on the outer surface of the electrically nonconductive portion of the 
Wiggli does not specifically teach the electrically conductive material is a coated metal. However, Motadel teaches the analogous art of a holder which includes conductive elements (Motadel; [200]) where the conductive material is a coating of metal (Motadel; [198]). It would have been obvious to one of ordinary skill in the art to have modified the electrically conductive bottom surface and side walls surfaces of modified Wiggli to be a coated metal as in Motadel because Motadel teaches that it is well known to provide conductive materials as coated metals (Motadel; [198]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wiggli in view of Rousseau and in view of Watanabe et al (US 20080286158; hereinafter “Watanabe”; already of record).
As to claim 7, modified Wiggli teaches the holder of claim 1, with the electrically conductive material of the bottom wall (Wiggli; see claim 1 above, [194]) and the electrically conductive portion of the at least one of the first and second side walls (The modification of the sidewalls of Wiggli to further include conductive material as in Rousseau has already been discussed in claim 1 above).
Modified Wiggli does not specifically teach the electrically conductive material is aluminum or copper. However, Watanabe teaches the analogous art of a container holder for measuring capacitance with the holder being made of aluminum (Watanabe; [48-49]). It would have been obvious to one of ordinary skill in the art to have modified the conductive material of the bottom and side walls of modified Wiggli to be aluminum as in Watanabe because Watanabe teaches that aluminum is a commonly used conductive material (Watanabe; [48]). 
Claims 133, 134 are rejected under 35 U.S.C. 103 as being unpatentable over Wiggli in view of Rousseau and in view of Wohlstadter et al (US 20050052646; hereinafter “Wohlstadter”; already of record).
As to claim 133, modified Wiggli teaches the holder of claim 1, with the electrically conductive material of the at least one of the first and second side walls (see claim 1 above).
Modified Wiggli does not specifically teach the material having a thickness between about 0.5 mils and about 2.0 mils. However, Wohlstadter teaches the analogous art of an electrically conductive aluminum material with a thickness of 2 mils (Wohlstadter; [897]). It would have been obvious to one of ordinary skill in the art to have modified the electrically conductive material of the side wall of modified Wiggli to be 2 mil thick aluminum as in Wohlstadter because Wohlstadter teaches that it is well known to use aluminum foil as an electrode conductor (Wohlstadter; [897]).
As to claim 134, modified Wiggli teaches the holder of claim 1, with the electrically conductive material of the bottom wall (see claim 1 above).
Modified Wiggli does not specifically teach the material having a thickness between about 0.5 mils to about 2.0 mils. However, Wohlstadter teaches the analogous art of an electrically conductive aluminum material with a thickness of 2 mils (Wohlstadter; [897]). It would have been obvious to one of ordinary skill in the art to have modified the electrically conductive material of the bottom wall of modified Wiggli to be 2 mil thick aluminum as in Wohlstadter because Wohlstadter teaches that it is well known to use aluminum foil as an electrode conductor (Wohlstadter; [897]).

Response to Arguments
Applicant’s arguments filed 2/16/21 have been considered, but are moot because they are towards the amended claims and not the current rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798